DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention in independent claims 1 and 19 are directed to a process without significantly more. 
The independent claim 1 recite(s) determining, obtaining, identifying, selecting a keyframe from a subset of frames and providing that keyframe. This judicial exception is not integrated into a practical application because the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The limitations are simply mathematical steps without any practical application recited in the claim.  This limitation is a mental process. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims as drafted fails to include or recite any practical application.
Dependent claims 2-13 are also rejected as they fails to recited any practical application to further limit the claims.  
The independent claim 19 recite(s) determining, obtaining, deriving, calculating, selecting a keyframe from a subset of frames and providing that keyframe. This judicial exception is not integrated into a practical application because the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually calculating the amount of use of each icon. This limitation is a  mental process.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception the processor in steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claim 20 is also rejected as it fails to recite any practical application to further limit the claim.  

Positive statement
Claims 14-18 are statutory under 35 USC 101 as claim 14 recited a practical application limitation of “providing the at least one keyframe in place of the subset of frames as input to a computer vision application or a machine learning application that monitors an area captured by a camera and represented in the subset of frames.”, this makes the claim eligible under 35 USC 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borras (US 10,997,423) in view of Lin et al (US 2006/0257048).  
With respect to claim 1, Borras discloses A method, comprising:
determining a trigger event; obtaining frames of a video feed based on the trigger event; identifying a termination event from a subset of the frames, (see Abstract ….. upon determining a predefined or triggering event has occurred…. video camera record; also see col. 6, line s4-10, content is stored until either the end of a predetermined period or after the event no longer detectable) as claimed.  
However, Borras fail to explicitly disclose selecting at least one keyframe as an optimal representation of an activity or a motion within the subset of the frames based on a calculated measure; and providing the at least one keyframe as the optimal representation of the activity or the motion for the subset of the frames, as claimed.
Lin teaches disclose selecting at least one keyframe as an optimal representation of an activity or a motion within the subset of the frames based on a calculated measure; and providing the at least one keyframe as the optimal representation of the activity or the motion for the subset of the frames, (see paragraph 0118, …..frame selector select key frame having highest importance “representation of an activity”) as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of detecting object in the image with importance’s using image analysis.  The teachings of Lin selecting key frames per the optimal representation can be incorporated in to the Borras video processing unit (see figure 1, 102) for suggestion and modification of Borras yields a system that automatically extracts a key frames (see paragraph 0006 of Lin) for motivation.  

With respect to claim 2, combination of Borras and Lin further discloses wherein determining further includes determining the event based on data provided by a sensor, a transaction terminal, a scanner, a computer vision application, or a machine learning application, (see Borras Abstract and figure 1, 110 camera) as claimed.

With respect to claim 3, combination of Borras and Lin further discloses obtaining further includes reducing a native resolution of the frames, (see Lin paragraph 0133, …using a multi resolution pyramid approach allows large displacements to be computed at low resolution….), as claimed.

With respect to claim 4, combination of Borras and Lin further discloses wherein identifying further includes identifying a termination frame from the frames representing an end of the activity or the motion within the frames and defining the subset of the frames as ending with the termination frame within the frames, (see Borras Abstract and col. 6, lines 5-10, produce video content until the event is no longer valid “termination”) as claimed.

With respect to claim 5, combination of Borras and Lin further discloses wherein selecting further includes modeling each of the subset of the frames for the activity of the motion in modeled frames and calculating the calculated measure from the first modeled frames, (see Lin paragraph 0139, motion segmentation module assigns respective regions of the reference image to motion classes based on the computed motion maps) as claimed.

With respect to claim 6, combination of Borras and Lin further discloses wherein modeling further includes maintaining a stability module that identify pixel locations within images captured of an area by a camera, the area represented in the frames and the subset of frames, and the pixel locations represent dynamic changing portions of the area, (see Borras figure 1, camera and col. 1, line 45-46 ….a video surveillance system), as claimed

With respect to claim 7, combination of Borras and Lin further discloses wherein maintaining further includes maintaining with the stability module other pixel locations that define noisy portions of the area, (see Lin paragraph 0140, …a respective set of motion classes e.g. A high motion class, intermediated motion class and low motion class regions using any type of classification or segmentation methods), as claimed.

With respect to claim 8, combination of Borras and Lin further discloses wherein maintaining further includes continuously updating the stability module based on other frames from the video feed captured over a sliding window of time. (see Lin paragraph 0143 motion magnitude clusters for each coarse motion magnitude maps in which the total distance between pixels …), as claimed.   

With respect to claim 9, combination of Borras and Lin further discloses wherein maintaining further includes calculating the calculated measure for each of the subset of the frames using the pixel locations associated with the corresponding frame from the subset of the frames while ignoring the other pixel locations associated with the corresponding frame from the subset of the frames. (see Lin paragraph 0410 ….module segments pixels in the down sampled motion magnitude maps in to motion classes..) as claimed.  

With respect to claims 10 and 11, combination of Borras and Lin further discloses wherein selecting further includes calculating the calculated measure as a degree of the motion for each of the subset of the frames; and wherein calculating further includes selecting the at least one keyframe based on a maximum degree of the motion, (see Lin paragraph 0115, candidate key frame is based on moving objects…), as claimed.

With respect to claim 12, combination of Borras and Lin further discloses wherein selecting further includes calculating the calculated measure from a region of interest defined within each of the subset of the frames, (see Lin paragraph 0077, ..extracting a key frame from a video stream… i.e. a video captured from a region using a view of a camera “region of interest”), as claimed.

With respect to claim 13, combination of Borras and Lin further discloses selecting a second subset of the frames based on a second trigger event, wherein the second trigger event is computed based on a first computer vision classification; applying a second computer vision classification to subsequent frames dependent on the first computer vision classification of the second subset of the frames, wherein the second computer vision classification processes faster than the first computer vision classification, (see Borras col. 1, lines 45-46 a video surveillance system i.e. continuous video “a second trigger event” or can be of any number of events within a given time of surveillance and Lin paragraphs 0139-0143 for classification of any number of classes) as claimed.

Claim 14 is rejected for the same reasons as set forth in the rejections of claims 1-5, as claim 14 is claiming subject matter of similar scope as claimed in the rejected claims 1-5, furthermore Borras discloses facial recognition parameters and a match has been found “machine learning application that monitors an area captured by a camera” in col. 12, lines 5-40.  

Claim 15 is rejected for the same reasons as set forth in the rejections of claims 1-7, as claim 15 is claiming subject matter of similar scope as claimed in the rejected claims 1-7.  

Claim 16 is rejected for the same reasons as set forth in the rejections of claims 1-8, as claim 16 is claiming subject matter of similar scope as claimed in the rejected claims 1-8.  

Claim 17 is rejected for the same reasons as set forth in the rejections of claims 1-5, as claim 17 is claiming subject matter of similar scope as claimed in the rejected claims 1-5.  

Claim 18 is rejected for the same reasons as set forth in the rejections of claims 1-5, as claim 18 is claiming subject matter of similar scope as claimed in the rejected claims 1-5.  

Claim 19 is rejected for the same reasons as set forth in the rejections of claim 14, as claim 19 is claiming subject matter of similar scope as claimed in the rejected claim 14, furthermore Borras discloses a camera see figure 1, 110 and a processor see figure 1, 104.  

Claim 20 is rejected for the same reasons as set forth in the rejections of claim 19, as claim 20 is claiming subject matter of similar scope as claimed in the rejected claim 19 and furthermore Borras discloses facial recognition parameters and a match has been found “machine learning application that monitors an area captured by a camera” in col. 12, lines 5-40.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663